Wagner, Judge,
delivered the opinion of the coiirt. '
This was an action brought in the St. Louis Circuit Court to recover damages for the negligently running of the defendant’s engine and cars against the wagon and horses of the plaintiff at a public road-crossing in the State of Illinois.
The petition alleged that the defendant was an incorporated company duly organized under an act of the Legislature of the State of Illinois, and that it operated a railroad terminating opposite the city of St. Louis, and that its chief office or place of business was in the city of St. Louis.
The answer was in effect a plea to the jurisdiction of the court, and put in issue the allegation as to the location of the defendant’s chief office or place of business.
On the trial the plaintiff read in evidence the defendant’s charter, the fourth section of which provides that “ the chief office of said corporation shall be in the city of Chicago.” Evidence was also given showing that although the defendant had an office in St. Louis for the sale of tickets and for receiving and handling freights, yet the general freight office, the offices of president and secretary and the board of directors, were at Chicago. Upon these facts the court dismissed the case for want of jurisdiction, and the plaintiff appealed to this court.' There is but one question to be determined, and that is the jurisdiction of the court.
The statute in reference to corporations provides that “any corporation incorporated by any other State or country, and having property in this State, shall be liable to be sued, and the property of the same shall be subject to attachment in the same manner as individuals, residents of other States or countries and having property, are now liable to be sued and their property subject to be attached; provided that' all railroad companies who own and operate roads terminating opposite the city of St. Louis, and whose chief office or place of business is in the city of St. Louis, shall be sued in the same manner, and no other, that railroad companies chartered by the laws of this State are sued.” (1 Wagn. Stat. 292, § 19.) The same provision, as to bringing suits against railroad companies owning or operating roads ter*542minating opposite the city of St. Louis, is made in the practice act (2 Wagn. Stat. 1006, § 2).
The jurisdiction is everywhere made to depend on the fact that the corporation has its chief, office or place of business located in St. Louis. Where the chief office or place of business is kept in the city of St. Louis, then it may'be proceeded against and sued and served with process in the same manner as home companies chartered by this State. But where the chief office or place of business is not situated within the city of St. Louis, then the only mode of proceeding against it is by the process of attachment.
In Farnsworth v. Terre Haute, Alton & St. Louis R.R. Co., 29 Mo. 75, Judge Napton, in construing, this statute, said: “ When the foreign corporation has located here and has its chief office or place of business here, it seems no longer to be regarded as a foreign corporation. It may be sued as an individual resident here. The president, secretary, etc., are of course here, or such officers as, under our statute, would enable a suit to be brought and service to be had; and there is no necessity for giving the extraordinary process of attachment against it, any more than against a domestic corporation whose chief office is here. Having its chief office here, it ceases to be, for all the purposes of this law, a foreign corporation.”
Again, in another case, where jurisdiction was assumed over a corporation chartered and created by the laws of another State, Judge Holmes, in delivering the opinion of this court, said: “ The facts stated show that the city of St. Louis was the domicile and home port of these ferry-boats; that the owner, though a corporation created in another State, had a principal office and place of business in this city, and was a resident here within the meaning of our law; that the chief officers of the company resided here and were the acting managers for the owner, and that the boats plied from and to their home port, and were subject to the immediate control of the officers and agents residing here.” (City of St. Louis v. Wiggins Ferry Co., 40 Mo. 580.)
The statute, we think, is plain, and there can be no doubt as to its meaning, but the above citations have been made to show the uniform construction placed upon it by this court. Where the *543road terminates opposite the city of St. Louis, and it has its chief office for the transaction of business here, then the law regards it as a domestic corporation and amenable to the jurisdiction of our courts by the ordinary process of summons. But all the evidence in this case shows that the defendant’s chief office and place of business is in Chicago, and therefore we can not subject them to this proceeding.
Judgment affirmed.
The other judges concur.